206 F. Supp. 2d 1366 (2002)
In re GEORGE ANDREW BRATTON LITIGATION
George Andrew Bratton
v.
E. Roe, et al., C.D. California, C.A. No. 2:00-528
George Andrew Bratton
v.
Steven Cambra, et al., E.D. California, C.A. No. 2:01-1432
No. MDL 1465.
Judicial Panel on Multidistrict Litigation.
June 17, 2002.
*1367 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.

ORDER DENYING TRANSFER
WILLIAM TERRELL HODGES, Chairman.
This litigation consists of two actions now pending in the Central District of California and Eastern District of California. Plaintiff in each action, George Andrew Bratton, moves the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Central District of California. Responding Central California defendants take no position on this motion.
On the basis of the papers filed and hearing session held, the Panel finds that given the minimal number of actions pending in adjacent federal districts involved in this docket, Section 1407 centralization is not warranted. We point out that alternatives to Section 1407 transfer exist that can minimize whatever possibilities there might be of duplicative discovery, inconsistent pretrial rulings, or both. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan.Mult.Lit.1978). See also Manual for Complex Litigation, Third, § 31.14 (1995).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these two actions is denied.